Citation Nr: 0513852	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) from April 10, 2002?

2.  What evaluation is warranted for hearing loss from April 
10, 2002?

3.  What evaluation is warranted for tinnitus from April 10, 
2002?

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and December 2003 decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  

The Board notes that the veteran's claim for a TDIU is 
inextricably intertwined with his claim for an increased 
rating for tinnitus.  Accordingly, the veteran's claim for a 
TDIU must be deferred until his increased rating claim 
tinnitus is resolved.

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
PTSD has been manifested by more than occupational and social 
impairment with an occasional decrease in work efficiency and 
with intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss since April 10, 2002.

2.  Since April 10, 2002, audiometric test results obtained 
during examinations by VA audiologist correspond to a numeric 
designation of no greater than Level I for each ear.


CONCLUSIONS OF LAW

1.  Since April 10, 2002, the schedular criteria have not 
been met for an evaluation greater than 30 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2004).

2.  Since April 10, 2002, the veteran has not met the 
criteria for a compensable evaluation for bilateral hearing 
loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.85, 4.86, Table VI, Table VIA, Table VII, Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through the October 2002 letter.  He was provided notice 
of the evidence and information necessary to substantiate his 
service connection claims.  While the claims before the Board 
pertain to entitlement to higher initial ratings, VA's 
General Counsel has held in a binding opinion that if the 
veteran receives notice prior to a grant of service 
connection that no further notice is in order to address 
downstream issues.  VAGCOPPREC 08-03; 69 Fed.Reg. 25180 
(2004).  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  There is no 
indication that any pertinent evidence was not received.  The 
claimant was notified of the need for VA examinations, and he 
was seen for those studies in September and October 2003.  
The veteran was notified in the October 2002 letter to advise 
VA how it could secure pertinent evidence that he was aware 
of.  He was also advised what evidence VA had requested in 
the January 2004 statement of the case notified what evidence 
had been received.  He was essentially notified in the above 
documents that he needed to submit all evidence in his 
possession.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, since receiving 
notice, the veteran has had ample opportunity to provide 
additional pertinent evidence since being informed of the 
evidence needed to substantiate his claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Criteria

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

II.  Entitlement to an increased rating for PTSD

In a December 2002 rating decision, the veteran was granted 
service connection and a 30 percent rating for PTSD, under 
Diagnostic Code 9411, effective April 10, 2002.  At present 
he is seeking an increased initial rating for his disability.

Appellant was accorded a VA mental examination in October 
2002.  He complained of nightmares and flashbacks, 
hypervigilance, startle response, and sleep deprivation. His 
relationship with his family was good.  He appeared to have 
numerous friends and relatives with whom he was close to.  
Mental status examination revealed a cooperative individual, 
who was oriented in all spheres.  His mood was neutral and 
his affect was appropriate.  His speech was normal.  There 
were no perceptual problems.  Thought processes and thought 
content was normal.  There was no evidence of suicidal or 
homicidal ideation.  His memory was fair.  He was able to 
complete serial sevens.  His insight and judgment were fair.  
His impulse control was fair.  The diagnosis was PTSD.  A 
global assessment of functioning (GAF) score of 60 was 
provided.  His symptoms were described as mild to moderate.  
The examiner stated that the veteran was leading a retired 
life and by and large appeared to have a fairly stable social 
network.  The veteran's PTSD was judged not to preclude 
employment.

The veteran was accorded a VA PTSD examination in September 
2003.  He reported that he had become somewhat isolative.  He 
spent most of his time walking in the park.  His relationship 
with his family was described as good.  He socialized with 
his wife's friends.  Mental status examination revealed a 
depressed but cooperative individual, who was oriented in all 
spheres.  His mood was depressed and his affect was blunted.  
His speech was normal.  There were no perceptual problems.  
Thought processes and thought content was normal.  There was 
no evidence of suicidal or homicidal ideation.  His insight 
and judgment were fair.  His impulse control was fair.  The 
diagnosis was PTSD.  A GAF score of 55 was provided.  The 
examiner stated that the veteran had a productive work 
history.  He appeared to have a supportive family.  Again, 
PTSD was not found to prevent employment.

Pursuant to the schedule for rating mental disorders, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The assignment of a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circulatory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

In this case, the preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent for PTSD 
since April 10, 2002.  Simply put, there is no evidence of 
such occupational and social impairment demonstrated by 
symptomatology to include flattened affect, or 
circumstantial, circumlocutory, or stereotyped speech.  There 
is no competent evidence that he suffers from panic attacks 
more than once a week, that he has difficulty in 
understanding complex commands, or that his memory is so 
impaired that he can only retain highly learned material.  
Finally, there is no evidence of impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  

In this case, PTSD was diagnosed in October 2002 and the 
disorder has had no deleterious industrial impact on the 
veteran.  It has also been noted that the veteran is leading 
a fairly stable and happy retirement.  In regards to social 
impairment, he has been married for more than 55 years and 
has three sons.  His relationship with his family is good.  
He appears to have numerous friends and relatives with whom 
he is close to.  

Moreover, the record shows that the veteran's PTSD has been 
primarily judged as mild to moderately disabling.  A finding 
of mild to moderate PTSD was specifically found at an October 
2002 VA examination, and an examination in September 2003 
resulted in the assignment of a GAF score of 55.  A score of 
51 to 60 is defined as indicating moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  The veteran's GAF scores show that 
he has moderate symptomatology related to his service 
connected PTSD.  As such, the preponderance of the evidence 
clearly establishes that the totality of the symptomatology 
does not meet the criteria for an increased rating.  The 
medical evidence of record shows the veteran's primary 
symptomatology to be depressed mood, which is consistent with 
a GAF of 55.  The medical examinations have not noted any 
impairment in cognitive functions, which generally are noted 
in cases with serious impairment.  As such, a rating in 
excess of 30 percent is not warranted for any time since 
April 10, 2002.  As such, the benefit sought on appeal must 
be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Entitlement to an increased rating
for bilateral hearing loss

Evaluations for hearing loss are determined, under the 
provisions of 38 C.F.R. § 4.85, by pure tone audiometry tests 
in frequencies of 1000, 2000, 3000, and 4000 Hertz together 
with controlled speech discrimination tests.  The rating 
schedule establishes eleven levels of auditory acuity, from 
Level I for essentially normal hearing through Level XI for 
profound deafness, with corresponding evaluations from 
noncompensable to 100 percent.  Evaluations are determined by 
a mechanical application of audiometric test results to the 
numeric designations of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran underwent VA audiometric testing in November 
2002, and the results of those tests showed average pure tone 
threshold losses, at 1000, 2000, 3000, and 4000 Hertz, of 33 
decibels on the right and 28 decibels on the left.  Speech 
recognition scores were 100 percent on the right and 96 
percent on the left.  Those results equate to a Level I 
hearing loss in the right ear and a Level I hearing loss in 
the left ear.  The combination of Level I and Level I hearing 
loss equates to a noncompensable evaluation.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.85 and Diagnostic Code 6100.

The veteran underwent further VA audiometric testing in 
October 2003, and the results of those tests showed average 
pure tone threshold losses at 1000, 2000, 3000, and 4000 
Hertz, of 36 decibels on the right and 26 decibels on the 
left.  Speech recognition scores were 94 percent on the right 
and 100 percent on the left.  Those results equate to a Level 
I hearing loss in the right ear and a Level I hearing loss in 
the left ear.  The combination of Level I and Level I hearing 
loss equates to a noncompensable evaluation.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.85 and DC 6100.  As such, a 
compensable rating is not warranted under these rating 
criteria at any time since April 10, 2002.  As such, the 
benefit sought on appeal must be denied.

The Board is sympathetic to the veteran's assertion that his 
hearing loss warrants a higher evaluation; however, there is 
no discretion in evaluating hearing loss because the Board 
must predicate its determination on the basis of the evidence 
extracted from the audiology studies on record.  In this 
instance, when the findings are mechanically applied to the 
appropriate tables the result is a noncompensable evaluation. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert. 


ORDER

Entitlement to a rating greater than 30 percent for PTSD from 
April 10, 2002 is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss from April 10, 2002 is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


